   

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
Molds =a eee Ela tote e] O BON Be

i

ji i>
ah
fe praca

7019 2280 0000 7072 bho

Mill ee

00916

    

ava aidund
\SLUVHH J1dund

ae
* PURPLE HEART
*

on

LLP EL IPF OP
HH atTaung

ELWVaH 3Tdund
Eve ROWS
mt C TH

gLUvauH

ee

SLUVAH ATdund

() FOREVER USA *¢ RBOREVER USA
VOREVER USA

FOR
ie
wad
Se

© FOREVER US

ae Ue
é

a eV aH aldung

sLuvaH aTawD
ne

R2305K138972-03

   

Ieee gtal Magen

 

é

PURPLE HEART
OREVER USA
ph 04344044
fUVaH TTauAa

FOREVER USA

 

USA

Ay

Soe Sow
. ‘
FOREVER USA ©

=

Clerk's Office

US District Court - Puerto Rico
Federal Bldg. Rm. 150

Hato Rey, Puerto Rico 00918-1767
United States

UVa H > <A ube s wo

B

d

us Gale SF 8.
Os

FOREVER
PPL LET LS OED

ELUVHH ITaul
FOREVER USA

=
